IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 498
 MAGISTERIAL DISTRICTS WITHIN THE              :
 36th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER

PER CURIAM

       AND NOW, this 12th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 36th Judicial District (Beaver County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Beaver

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 36-1-01                          Ambridge Borough
 Magisterial District Judge Alexander J. Korol         Baden Borough
                                                       Harmony Township
 Magisterial District 36-1-02                          City of Beaver Falls
 Magisterial District Judge Dirk A. Goodwald           Eastvale Borough
                                                       Fallston Borough
                                                       Patterson Heights Borough
                                                       Patterson Township
                                                       West Mayfield Borough
                                                       White Township

 Magisterial District 36-2-01                          Conway Borough
 Magisterial District Judge Edward C. Howe             East Rochester Borough
                                                       Economy Borough
                                                       Freedom Borough
                                                       New Sewickley Township
                                                       Rochester Borough
Magisterial District 36-2-02                     Beaver Borough
Magisterial District Judge Robert P. Dappenbrook Bridgewater Borough
                                                 Brighton Township
                                                 Glasgow Borough
                                                 Industry Borough
                                                 Midland Borough
                                                 Ohioville Borough
                                                 Vanport Township

Magisterial District 36-3-01                      Daugherty Township
Magisterial District Judge Dale F. Nicholson      Ellwood City Borough
                                                  Franklin Township
                                                  Marion Township
                                                  New Brighton Borough
                                                  North Sewickley Township
                                                  Pulaski Township
                                                  Rochester Township

Magisterial District 36-3-02                      Big Beaver Borough
(Vacant)                                          Chippewa Township
                                                  Darlington Borough
                                                  Darlington Township
                                                  Homewood Borough
                                                  Koppel Borough
                                                  New Galilee Borough
                                                  South Beaver Township

Magisterial District 36-3-03                      Center Township
Magisterial District Judge Joseph L. Schafer      Georgetown Borough
                                                  Greene Township
                                                  Hookstown Borough
                                                  Monaca Borough
                                                  Potter Township
                                                  Raccoon Township
                                                  Shippingport Borough

Magisterial District 36-3-04                      City of Aliquippa
Magisterial District Judge Felicia E. Santillan   Frankfort Springs Borough
                                                  Hanover Township
                                                  Hopewell Township
                                                  Independence Township
                                                  South Heights Borough